DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

After the non-final office action, applicant provided amended claims with following arguments;
"an auxiliary air vehicle lighter than the main air vehicle and configured to assist the main air vehicle during taxiing and take-off phases of a flight.”, 
"the main and auxiliary air vehicles are configured so that the auxiliary air vehicle is detachably connectable to a belly of the main air vehicle and between the left and right landing gear.", 
"the auxiliary air vehicle partially supports a weight of the main air vehicle" 

Further prosecution of the argued and amended claim elements revealed that the argued citations may not have been disclosed by any prior art as a whole. Although some of the prior art addressing some of these limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claim 1 and dependent claims 2-3 limitations

Some of the closest prior art found on PE2E/Google Patent search which all are fail to disclose above A,B & C limitations;
Luther; David I.	US 20120025006 A1	IN-LINE STAGED HORIZONTAL TAKEOFF AND LANDING SPACE PLANE
Remarks: Provides “A vehicle includes a first sub-vehicle, and a second sub-vehicle which is repeatably moveable between coupled and uncoupled conditions with the first sub-vehicle.
Does not disclose auxiliary air vehicle LTA to assist during taxiing and take-off phases of the flight.    

Watson; Jonathan et al.	US 20120279801 A1	APPARATUS AND METHOD FOR PROVIDING CLIMB ASSISTANCE
Remarks: Provides ascent assistance comprising: a motive force generator;
Does not disclose auxiliary air vehicle LTA to assist during taxiing and take-off phases of the flight.  

Fuchs; Ronald P. et al.	US 7967238 B2	Composite air vehicle having a heavier-than-air vehicle tethered to a lighter-than-air vehicle
Remarks: Discloses  a lighter-than-air vehicle (LTA), and a tether which is coupled between the HTA and the LTA such that the LTA supports the HTA. 
Does not disclose;  LTA vehicle to assist the HTA vehicle during taxiing

Henderson, J. Kirston	US 20020074454 A1	In-flight loadable and refuelable unmanned aircraft system for continuous flight 
Remarks: Discloses refueling and reloading an UA for continuous flight wherein the UA is maintained and supported by a support aircraft.
Does not disclose auxiliary air vehicle LTA to assist during taxiing and take-off phases of the flight.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

Therefore, Applicant’s arguments, see Applicant Arguments/Remarks pages 5-7, filed on 03/01/2021, with respect to independent claim 1 have been fully considered and are persuasive. The rejection of independent claim 1 have been withdrawn. 

In addition, rejection of dependent claims 2-3 have been withdrawn, so that claims 2-3  would be allowable if they were independent, however due to dependencies to the claim 1, claims 2-3 will be still allowable as well.

As a result, claims 1-10 are allowed.
a. Claim 1 is allowed independent claim.
b. Claims 2-10 are allowed due to dependencies to the allowed claim 1.

Invention Drawings: 

    PNG
    media_image1.png
    148
    176
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    130
    314
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    170
    309
    media_image3.png
    Greyscale
  

    
    PNG
    media_image4.png
    281
    954
    media_image4.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665